Citation Nr: 1604123	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the left knee.  

3.  Entitlement to an increased disability rating for bilateral pes planus, evaluated as 10 percent disabling from May 3, 2006 to September 28, 2009, 30 percent disabling from September 29, 2009 to March 21, 2013 and 50 percent disabling from March 22, 2013.

4.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded these claims for additional development in June 2014.  The development ordered in the June 2014 remand included obtaining VA outpatient treatment records, associating the Veteran's VA Vocational Rehabilitation records with the claims file and providing a VA examination of the knees.  The development has been completed with regard to the increased rating claims being decided below.  Stegall v. West, 11 Vet. App. 268 (1998).  

A February 2002 rating decision granted service connection for a left knee arthritis and left knee instability and assigned separate ratings for arthritis and instability.  In May 2006, the Veteran submitted a claim for an increased rating for his left leg disability.  In the March 2007 rating decision, the RO adjudicated the issue of an increased rating for left knee arthritis but did not adjudicate the issue of an increased rating for left knee instability.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).   

The issues of entitlement to an increased disability rating for degenerative joint disease of the right knee and service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, left knee degenerative joint disease has been manifested by pain, by flexion to 120 degrees and full extension of the knee.

2.  From May 3, 2006 to September 28, 2009, bilateral pes planus was moderate in nature; severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities was not shown.

3.  From September 29, 2009, the Veteran's bilateral pes planus has more nearly approximated pronounced pes planus.

4.  From September 29, 2009, the maximum schedular evaluation has been assigned for service-connected bilateral pes planus under Diagnostic Code 5276, and his symptoms are contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  From May 3, 2006 to September 28, 2009, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).  

3.  The criteria for a 50 percent rating for bilateral pes planus have been met from   September 29, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).  

4.  The criteria for a rating in excess of 50 percent for bilateral pes planus from September 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  The information required by Vazquez was provided in the May 2007 letter.

In this case, a July 2006 letter informed the Veteran of the evidence required to substantiate his claims for increased ratings for his knee and foot disabilities.  The letter fulfilled the notice requirements of Dingess.  A September 2008 notice letter satisfied the requirements of Vazquez.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations of his left knee in July 2006 and September 2014.  He had examinations for pes planus in July 2006 and March 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of his disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in January 2014. The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Left Knee Arthritis

A February 2002 rating decision granted service connection for a left knee disability.  A 10 percent rating was granted for left knee degenerative joint disease from April 2001, pursuant to Diagnostic Code 5010.  A claim for an increased rating was received in May 2006.  

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In VAOPGCPREC 23-97, the VA General Counsel  interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Upon VA examination in July 2006, the Veteran reported a history of a motorcycle accident in 1984 with multiple scrapes of the bilateral knees.  He reported limitations on standing and walking.  Physical examination showed a normal gait.    The Veteran had left knee flexion to 140 degrees, with pain at 130 degrees.  There was no additional loss of range of motion with repetitive use.  The examiner diagnosed degenerative joint disease of the knee.  

At a VA examination in September 2014, the Veteran reported a history of multiple knee injuries during service.  The Veteran reported flare-ups that impacted the function the left knee.  The impact of flare-ups included peripatellar pain with squatting and discomfort with full flexion.   Range of motion testing showed flexion of the left knee to 120 degrees and extension to 0 degrees.  There was no additional limitation of motion with repetitive use testing.  Functional loss of the knee included less movement than normal.  Tests of joint stability were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have a total knee replacement.  The Veteran reported occasional use of a brace and constant use of a cane.  There were no meniscus conditions of the left knee.  

At the Board hearing in January 2014, the Veteran testified that his knees grind and click.  He testified that he has received injections for knee pain.  The Veteran indicated that he uses a hinged knee brace.  

After a review of the record, the Board finds that a rating in excess of 10 percent is not warranted for degenerative joint disease of the left knee.  The evidence does not show flexion of the knee limited to 30 degrees or extension limited to 15 degrees to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  During the appeal period, the Veteran had flexion to 120 degrees or greater.  Even when taking into account his complaints of pain, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  The evidence does not show additional function loss or limitation of motion of the left knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.  Although the Veteran reported peripatellar pain on VA examination in September 2014, the pain did not result in additional functional loss so as to warrant a rating in excess of 10 percent.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system).  

The Board has considered whether a higher disability rating is warranted under any other diagnostic code pertaining to the knee.  No other diagnostic code provides a basis for assignment of an increased rating during the appeal period.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these diagnostic codes are not applicable to the Veteran's service-connected left knee disability.  Diagnostic Codes 5258 and 5259 are not applicable, as there is no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.  It is not shown that the Veteran's left knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, consideration of the disability under Diagnostic Codes 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.  Also, as noted, a separate evaluation is in effect for instability of the left knee, a matter that is not on appeal at this time.

For these reasons, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left knee arthritis.  As the preponderance of the evidence is against the claim, it must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Pes Planus

A February 2002 rating decision granted service connection for pes planus of the right foot.  A 10 percent rating was granted from April 2001, pursuant to Diagnostic Code 5276.  A claim for an increased rating was received in May 2006.  A July 2013 rating decision granted service connection for pes planus of the left foot and assigned a10 percent rating for bilateral pes planus from May 3, 2006.  A 30 percent rating was assigned for bilateral pes planus from September 29, 2009.  A 50 percent rating was assigned for bilateral pes planus from March 22, 2013.  

Bilateral pes planus is rated as 10 percent disabling according to Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  A 10 percent rating is assignable for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. 

A 30 percent evaluation is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent rating is assignable for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Rating for Bilateral Pes Planus From May 3, 2006 to September 28, 2009

The Veteran had a VA examination in July 2006.  The Veteran reported tenderness and pain in the plantar area of the left foot with standing and walking.  He denied swelling, heat and redness, fatigability and weakness.  The Veteran reported pain of the left ankle, arch and heel that occurred with standing and walking.  There was no spasm, lack of endurance, incoordination, toe deformity or calluses of the left foot.   

Regarding the right foot, the Veteran reported tenderness when standing and walking.  He reported stiffness, fatigability and weakness of the right ankle.  He reported pain in the right ankle, heel and arch.  There was no spasm, lack of endurance, incoordination, toe deformity or calluses.  

On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing.  Achilles alignment of both feet was normal.  There was no forefoot or midfoot malalignment of either foot.  Moderate pronation of both feet was noted.  Hammertoe was present on the second toe of the left foot.   Hallux valgus was not present on the left foot.  Hallux valgus was present on the first metarsophalangeal joint of the right foot.  Pes cavus was not present for either foot. 

The Board finds that the criteria for a rating in excess of 10 percent for bilateral pes planus were not met during the rating period prior to September 29, 2009.  The Board finds that the Veteran's symptomatology prior to September 29, 2009 did not approximate severe pes planus.  The medical evidence during this period shows that pes planus was manifested by pronation and pain on manipulation of the feet.   However, there was no evidence of swelling on use or characteristic callosities or even marked deformity such that a disability severe in degree was demonstrated.  
Accordingly, a rating in excess of 10 percent is not warranted, as the Veteran's symptoms did not more nearly approximate the criteria for a 30 percent rating for severe disability under Diagnostic Code 5276.  See 38 C.F.R. § 4.7.

The Board has also considered whether a higher rating is available under any of the other diagnostic codes used for rating the foot, but finds that a rating in excess of 10 percent is not warranted.  DC 5277 (weak foot, bilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) do not provide a rating in excess of 10 percent.  Therefore, an increased rating under these codes is not assignable. Regarding the remaining diagnostic codes for the foot, the Veteran does not have claw foot under DC 5278, or malunion or nonunion of tarsal or metatarsal bones under DC 5283.  Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929, __ Vet. App. __, 2015 WL 3903356 (Vet.App. June 25, 2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).  Because there is a specific diagnostic code for pes planus, it is not appropriate to rate the Veteran's disability under another diagnostic code.  

Rating for Bilateral Pes Planus from September 29, 2009

A private treatment record from Louisiana Medical Foot Center, dated in September 2009 noted swelling in the ankles and feet.  Lateral weight bearing views of the foot were taken in angle and base of gait.  Both feet showed evidence of excessive pronation causing plantar fasciitis strain.  Functional orthoses were recommended.  There are no other treatment records in evidence for the rating period from September 29, 2009 to March 21, 2013.  

At a March 2013 VA examination, the examiner noted that the Veteran's symptoms included pain on use of the left foot that was accentuated and pain on manipulation of the left foot.  There was indication of swelling on use of the left foot.  There were no calluses.  The Veteran's symptoms were not relieved by arch supports.  The Veteran had extreme tenderness of the plantar surface of the left foot that was not improved by arch supports.  There was objective evidence of marked deformity of the left foot and marked pronation of the left foot.  The weight bearing line of both feet was over or medial to the great toe.  The examiner noted that there was external rotation of the left lower extremity that caused alteration of the weight-bearing line on the left.  There was inward bowing of the Achilles tendon on the left side.  The Veteran did not demonstrate marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no other pertinent symptoms or findings related to the diagnosis.  

The Board finds that a 50 percent disability rating is warranted for bilateral pes planus from September 29, 2009, based on the private medical records, which showed excessive pronation causing plantar fasciitis strain.  These findings more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 5276.  This is the maximum schedular rating for bilateral pes planus under DC 5276. 

Because 50 percent is the highest schedular rating available for bilateral pes planus, there is no legal basis for the assignment of a higher schedular rating.  Pes planus is specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate.  See Copeland, supra.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's left knee disability.  The rating criteria pertaining to the knee disabilities consider the overall severity of knee impairment, including limitation of motion.  The rating criteria pertaining to bilateral pes planus consider manifestations of foot pain on manipulation, marked pronation and tenderness of the plantar surfaces of the feet.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied. 

From May 3, 2006 to September 28, 2009, a disability rating in excess of 10 percent for bilateral pes planus is denied. 

A 50 percent rating is granted for bilateral pes planus from September 29, 2009, subject to regulations governing the payment of monetary benefits.  

From September 29, 2009, a disability rating in excess of 50 percent for bilateral pes planus is denied. 

REMAND

Increased Rating for Degenerative Joint Disease of the Right Knee

Additional development is warranted with regard to the claim for an increased rating for right knee degenerative joint disease.  The September 2014 VA examination noted a right meniscal tear and a history of meniscectomy of the right knee in 1982 and 1985.  

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The September 2014 examination did provide findings regarding whether there is locking, pain or effusion of the right knee.   Therefore, a remand is necessary to obtain an addendum opinion.  


Service Connection for Cervical Spine Disability

The Veteran asserts that he sustained a cervical spine injury in a motorcycle accident in service.  At the Board hearing, the Veteran testified that he was struck by a car in April 1984 and complained of neck problems afterward.  The Veteran testified that he suffered from neck pain and upper extremity pain since the accident.

The Veteran had a VA examination of his cervical spine in March 2013.  The examiner opined that the Veteran's cervical spine disability is related to his age.  The examiner noted the Veteran's report that his cervical spine was evaluated at the time of a motorcycle accident in service.  The examiner reasoned that the Veteran had minimal neck problems in the military and post-discharge in 1985 until 20 years later in 2006.  The examiner noted that an MRI showed diffuse changes, not anything likely related to trauma in 1984.  

The examiner did not address an x-ray report dated in April 1984, which noted a slight reversal of the normal lordotic curve of the cervical spine.  In addition, the VA examiner also did not discuss the Veteran's testimony of neck pain and upper extremity pain since service.  A remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the physician who performed the September 2014 VA examination of the right knee.  The examiner should review the claims file.  The examiner should indicate whether the Veteran's right knee disability is manifested by dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  If the September 2014 examiner is not available, the opinion should be provided by another qualified physician.  A new examination is required only if deemed necessary by the VA examiner.

2.  Return the claims file to the physician who performed the March 2013 cervical spine examination for preparation of an addendum.  The examiner should provide an addendum opinion as to whether a current cervical spine disability is at least as likely as not (50 percent or greater likelihood) related to service.   The examiner should consider the following:

a) An April 1984 x-ray of the cervical spine performed at Meadowcrest Hospital, which noted a slight reversal of the normal lordotic curve of the cervical spine involving the lower cervical area;

b) the Veteran's testimony of continuous neck and upper extremity symptoms since service.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


